ORDER

PER CURIAM.
Defendant appeals from the judgment entered on jury verdicts finding him guilty of attempt to manufacture a controlled substance and possession of a controlled substance with intent to distribute, both in violation of section 195.211 RSMo 1994, on which he was sentenced to two consecutive terms of eight years imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the .detañed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).